DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 07/27/2022. Claims 10-13 have been cancelled. Claims 1, 2, 7, 9, 14-18 have been amended. Claims 1-9 and 14-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 14 and 18 recite similar features in system form, and therefore are rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected.

Claim 1 recites: “setting, by a validation platform, a status of a flag associated with a shared secret as being valid, the flag limiting a usage of the shared secret to at most one electronic transaction.”
Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘set the status of a flag’ as no flag is mentioned in the specification. Examiner cannot find support for the amended language of setting, by a validation platform, a status of a flag associated with a shared secret as being valid, the flag limiting a usage of the shared secret to at most one electronic transaction’ and therefore considers the amended claim to be new matter.

Claim 1 recites:  “verifying, by the validation platform, whether the shared secret identifier in the authentication data corresponds to a valid shared secret based on the status of the flag associated with the shared secret identifier.” 
Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would verify, by the validation platform, whether the shared secret identifier in the authentication data corresponds to a valid shared secret based on the status of the flag associated with the shared secret identifier. Examiner cannot find support for the amended language of ‘verifying, by the validation platform, whether the shared secret identifier in the authentication data corresponds to a valid shared secret  based on the status of the flag associated with the shared secret identifier’ and therefore considers the amended claim to be new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9 and 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schibuk (US20120191615), Pinkas et al (US20140058952) “Pinkas” and Walker et al (US2006/0122931)”Walker”.

Regarding claim 1, Schibuk teaches: A method of authorizing an electronic transaction, the method comprising:
	transmitting, by the validation platform to a mobile device, a shared secret  (e.g. encryption seeds) and a shared secret identifier (e.g. sequence of numbers), associated with the shared secret (Fig. 2, Item 260, [0042] In process 230, the issuer generates an encryption seed and hashes it with the PAN of the requesting individual according to the issuer-designated algorithm. The PAN is obtained by the issuer from data in the request generated by process 220. The encryption seed may be generated, for example, using a pseudorandom number generator (PRNG) known in the art, or by any other method that generates a sequence of numbers having desirable statistical randomness. The encryption seed is preferably a six digit number, but various embodiments may use other numbers of digits.)
	receiving, by the mobile device (e.g. authentication device), the shared secret (e.g. encryption seeds) and the shared secret identifier (e.g. sequence of numbers) [ ], wherein (Fig. 7B, [0079] FIG. 7B is a schematic block diagram showing the server-facing processes of the exemplary merchant transaction of FIG. 7A. Processes 742 and 744 are shown, as in FIG. 7A. As before, the merchant transmits a message to the authentication service (credit issuer) in process 742. Recall that the message contains a cipher (and sequence number), a purchase amount, a purchaser identifier other than the credit or debit account number, and merchant identification data (e.g. a merchant account number).
	the mobile device stores an indexed list of shared secrets (e.g. encryption seeds) and corresponding shared secret identifiers (e.g. sequence of numbers), the [] shared secrets including the shared secret and the shared secret identifiers including the shared secret identifier; (Fig. 7A, [0044] The authentication device may store a pool or cache of encryption seeds to reduce the number of initialization requests that must be made. The authentication device may request a number of seeds in response to user input, or it may do so automatically. [0076] To complete process 732, the authentication device creates a message containing the cipher generated by the token facility and the sequence number, if any, and transmits the message to the merchant.)
	receiving, by the mobile device, transaction data (e.g. transaction parameters) from a transaction terminal (e.g. merchant terminal); ([0071] In process 722, the merchant device establishes transaction parameters, such as a cost and a stock keeping unit (SKU) of an item or service for sale. The merchant terminal transmits this transaction-specific information to the authentication device using the secure local link). 
	calculating, by the mobile device (e.g. authentication device), a one-way hash (e.g. mathematical function) of data using the shared secret to generate a transaction hash value (e.g. transaction cipher); (Fig. 7A, [0074] Once the shared secret is unlocked, the token facility applies a mathematical function to the shared secret in order to create a transaction cipher.
	generating, by the mobile device, authentication data (e.g. message) for the electronic transaction comprising the transaction hash value (e.g. cipher) and the shared secret identifier (e.g. sequence number); ([0076] To complete process 732, the authentication device creates a message containing the cipher generated by the token facility and the sequence number, if any, and transmits the message to the merchant.)
	transmitting, by the mobile device, the authentication data (e.g. message) to the transaction terminal (e.g. merchant), ([0076] To complete process 732, the authentication device creates a message containing the cipher generated by the token facility and the sequence number, if any, and transmits the message to the merchant. [0077] The merchant terminal receives the message in process 740. In process 742, the merchant forwards the message to the authentication service as a transaction request, along with data identifying the merchant to the authentication service).
	receiving, by the mobile device, in response to transmitting the authentication data to the transaction terminal, a transaction status of the electronic transaction based on the validation platform (e.g. authentication service such as the issuer) determining that the electronic transaction is valid,  (Fig. 5, [0061] At this point, the issuer may return a status code to the authentication device, indicating whether the transaction was successfully pre-authorized. [0068] To verify the individual's identity, the merchant requests that the authentication device create an encrypted message that only that particular individual and device can generate. The merchant then verifies the identity of the individual by sending the message to a trusted authentication service, such as that of the issuer.)

Schibuk does not explicitly teach: 
	receiving, by the validation platform, the authentication data from the transaction terminal,
wherein the validation platform is programmed to 
	verify whether the shared secret identifier corresponds to a valid shared secret by analyzing a flag associated with the shared secret identifier,	
	the validation platform being programmed to verify whether the shared secret identifier corresponds to a valid shared secret,
	calculate a verification hash value by calculating a one-way hash of data using the shared secret corresponding to the shared secret identifier, and
	compare the transaction hash value and the verification hash value to determine if the transaction is valid; and
	updating, by the validation platform, in response to the electronic transaction being determined as being valid, the status of the flag associated with the shared secret identifier to reflect that the shared secret is invalid

However, Pinkas teaches at least: 
	receiving, by the validation platform (e.g. escrow server), authentication data from the transaction terminal, ([0076] Thus, in other preferred embodiments, a verification method is used that does not require the escrow server to store data about the content files. This verification method is based on the escrow server comparing hash values of a certified copy of the encoded blocks with the values it receives from a receiver.)
	verifying, by the validation platform, whether the shared secret identifier (e.g. .alpha.) in the authentication data corresponds to a valid shared secret (e.g. encrypted content) based on the status of the flag (e.g. value) associated with the shared secret identifier, ([0030] Assume now that the values [.alpha., .beta.] that escrow server 104 holds do not correspond to the encrypted content 105 and to the corresponding decryption key (for purposes of discussion, assume that the content is defined in the "setting terms" stage). If the receiver 102 receives a value that is not hashed to .alpha., then receiver 102 is not required to pay, as described above.)
	the validation platform (e.g. escrow server) being programmed to verify whether the shared secret identifier (e.g. .alpha.) corresponds to a valid shared secret (e.g. encrypted content), (Fig. 1, [0029]-[0030] Assume that the values [.alpha., .beta.] that are held by the escrow server 104 correspond to the hash of the encrypted content and to the decryption key 106. If the receiver 102 receives E.sub.K(C) from sender 100, then the protocol ensures that the receiver 102 receives the key 106 from the escrow server 104 which enables it to decrypt the content.)
	calculating, by the verification platform, a verification hash value by calculating a one-way hash of data using the shared secret corresponding to the shared secret identifier, and ([0030] Assume now that the values [.alpha., .beta.] that escrow server 104 holds do not correspond to the encrypted content 105 and to the corresponding decryption key (for purposes of discussion, assume that the content is defined in the "setting terms" stage). If the receiver 102 receives a value that is not hashed to alpha, then receiver 102 is not required to pay, as described above. However, it might be the case that the receiver 102 receives a value which does hash to alpha, and later, after paying and receiving key 106, receiver 102 finds out that the decryption of this value with the key 106 is not content 105.)
	comparing, by the verification platform, the transaction hash value and the verification hash value to determine if the electronic transaction is valid; and (Fig. 1, [0029]-[0030] Assume that the values [.alpha., .beta.] that are held by the escrow server 104 correspond to the hash of the encrypted content and to the decryption key 106. If the receiver 102 receives E.sub.K(C) from sender 100, then the protocol ensures that the receiver 102 receives the key 106 from the escrow server 104 which enables it to decrypt the content.)
	transmitting, by the validation platform, a message to an issuer computer indicating validity of the electronic transaction; and ([0023] Receiver 102 then sends the required payment 110 to escrow server 104 (step 5). The escrow server 104 verifies the payment 110, and, if it is valid, sends key 106 to receiver 102 (step 6).
	updating, by the validation platform (e.g. escrow server), in response to the electronic transaction being determined as being valid, the status of the flag (e.g. value) associated with the shared secret identifier to reflect that the shared secret is invalid; ([0023] For now, assume that server 100 sent the pair [K, E.sub.K(C)] to escrow server 104 in a preprocessing stage, and that escrow server 104 verified that key 106 was able to correctly decrypt the content. The escrow server 104 compares the hash it received from receiver 102 to the hash it had previously stored (step 3). If the two hash values match, the escrow server 104 informs the receiver 102 that it received a legitimate encryption of the content (step 4). Receiver 102 then sends the required payment 110 to escrow server 104 (step 5). The escrow server 104 verifies the payment 110, and, if it is valid, sends key 106 to receiver 102 (step 6). If, however, the hash value that escrow server 104 received from receiver 102 does not match the previously stored value, escrow server 104 notifies receiver 102 that sender 100 sent it an illegitimate or corrupted copy of the content.)

Neither Schibuk nor Pinkas explicitly teach “indexed list of shared secrets” nor the limitation of:
	setting, by a validation platform, a status of a flag associated with a shared secret as being valid, the flag limiting a usage of the shared secret to at most one electronic transaction

However, Walker teaches “indexed list of shared secrets” and:
	setting, by a validation platform, a status of a flag associated with a shared secret (e.g. single use credit card number) as being valid, the flag limiting a usage of the shared secret to at most one electronic transaction ([0087] In this embodiment, the device memory 104 includes a database with a list of single-use credit card numbers and a flag for each number indicating whether the number has already been used. The single-use credit card numbers are assigned to the cardholder by the credit card issuer.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Schibuk to include a corresponding single use flag of Walker, with the reverse verification of Pinkas specifically in the communication between the mobile device and the validation platform. Pinkas’ use of multiple accuracy checks with various devices means more options and the higher probability of fast and secure transactions for the buyer and seller. As Pinkas states:
“[Abstract] Systems and methods are provided for performing transactions and managing communications using a trusted third party. In one embodiment, a sender transfers an encrypted version of a file (such as a digitally encoded audio track, movie, document, or the like) to someone who wishes to receive it. The receiver computes a first hash of at least a portion of the encrypted data content, and sends the first hash to a third party configured to compare at least a portion of the first hash to at least a portion of a second hash. The receiver receives a file decryption key from the third party, and decrypts at least the portion of the received encrypted data content with the decryption key. In some cases, multiple hashes of the encrypted data content may be computed, each using a different portion of the encrypted data content.”

 	In regards to claims 14 and 18, CRM claim 14 and System claim 18, correspond generally to claim 1 and recites similar features in method form, and therefore is rejected under the same rationale.
Regarding claim 2, Schibuk further in view of Pinkas and Walker teaches: The method according to claim 1, wherein 
	the mobile device receives [indexed list] the shared secrets and the [corresponding] shared secret identifiers, each shared secret identifier corresponding to a respective shared secret, and wherein ([0075] For additional security, the shared secret may be a list of transaction ciphers, such as a one-time pad. A one-time pad may be created by repeatedly executing a PRNG, by sampling a non-deterministic physical noise source, or by any other method. In embodiments that use a one-time pad, process 732 indexes the list according to the sequence number to select the cipher).

	Neither Schibuk nor Pinkas teach ‘indexed list’ or ‘corresponding shared secret’, however, Walker teaches ‘indexed list’ and ‘corresponding shared secret’ ([0087])
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Schibuk to include a corresponding single use flag of Walker, with the reverse verification of Pinkas specifically in the communication between the mobile device and the validation platform. Pinkas’ use of multiple accuracy checks with various devices means more options and the higher probability of fast and secure transactions for the buyer and seller.
In regards to claim 15, CRM claim 15 corresponds generally to claim 2 and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 4, Schibuk further in view of Pinkas and Walker teaches: The method according to claim 3, wherein 
	the first communication link communicates data using an Internet Protocol ([0076] However, if the improved Internet embodiment is used to facility a CNP transaction, a digitally signed MAC address or an Internet Protocol (IP) address may be included to ensure security of the message through the data communication network).
In regards to claim 19, System claim 19 corresponds generally to Method claim 4 and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 5, Schibuk further in view of Pinkas and Walker teaches: The method according to claim 3, wherein 
	the second communication link is a wireless communication link ([0036] FIG. 1 is a block diagram showing functional components of a system in accordance with an embodiment of the invention that processes card present (CP) credit or debit transactions. [0031] A "card present transaction" (CP transaction) is a credit or debit transaction in which a purchaser must present a physical credit or debit card to a seller at a point of sale, such as a retail store, to complete the transaction. A transaction acquiring device typically is used to scan a magnetic strip or a chip on the presented card to automate the process of inputting the PAN into a merchant transactional system. While magnetic scanners are commonplace, other systems known in the art, such as RFID or near field communications, may be used to read the PAN).
In regards to claim 20, System claim 20 corresponds generally to Method claim 5 and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 6, Schibuk further in view of Pinkas and Walker teaches: The method according to claim 5, wherein 
the second communication link communicates data using a Near Field Communication protocol (Fig. 7, [0070] In process 720, the merchant terminal establishes secure two-way data communication with the authentication device. Communication may be by way of Bluetooth, near-field communication, cellular communication, physical contact, radio-frequency communication, or a wired connection (for example).

Regarding claim 7, Schibuk further in view of Pinkas and Walker teaches: The method according to claim 1, further comprising 
	verifying an identity of a user of the mobile device, wherein ([0070] During this process, the merchant terminal may request the identity or contact information of the credit issuer--it is not necessary for the merchant to request the individual's credit card number or bank account number).
	data used to calculate the transaction hash value further comprises information relating to the identity of the user ([0072] In process 730, the authentication device receives this message, and requires the individual to provide information unique to the individual, such as a password or biometric information in order to confirm the transaction. For example, a message box may appear on the individual's smartphone, asking whether to proceed and providing YES and NO choices. If the individual is not already logged into the phone, the phone must first be unlocked using information unique to the individual. In this way, the system guarantees that only the correct individual (that is, the one who is able to unlock the phone) may generate a proper cipher. [0073] In process 732, once the individual has entered this information and agreed to the transaction, the shared secret is unlocked).
In regards to claim 16, System claim 16 corresponds generally to Method claim 7 and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 9, Schibuk further in view of Pinkas and Walker teaches: The method according to claim 1, wherein 
	the electronic transaction comprises a contactless payment transaction, the transaction terminal comprises a contactless payment terminal and the mobile device comprises a contactless payment device (Fig. 1, Item 110 and Item 130).

Claims 3, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schibuk (US20120191615) and Pinkas et al (US20040058952) “Pinkas”, Walker et al (US2006/0122931)”Walker”, and further in view of Le Saint (US20160065370).

Regarding claim 3, Schibuk further in view of Pinkas and Walker does not explicitly teach ‘two separate communication links’, however, Le Saint teaches at least ‘two separate communication links’: The method according to claim 1, wherein 
	the mobile device receives the shared secret and the shared secret identifier via a first communication link, and wherein ([0177] The server computer may use the ephemeral mobile public key (ePubM) and a server private key (PrivS) to generate a shared secret) (Z.degree, using an elliptic curve Diffie-Hellman function (ECDH). The shared secret may be known by both the user device and the server computer at both ends of the secure channel. The shared secret can be based on server negotiated parameters, algorithm, and/or server certificate choices. In some embodiments, the shared secret (Z.sup.o) can include the second (response) shared secret discussed herein).
	the mobile device transmits the authentication data via a second communication link different from the first communication link ([0181] The SUK may be used to determine a cryptogram key (CK) that is used to encrypt registration data (e.g., one-time password (OTP)) generated by the server computer 1004 and transmitted to user device 1002 over a secondary channel. The secondary channel may be separate from the secure channel used for communication of the request and response messages between the user device 1002 and the server computer 1004. The encrypted registration data (Encrypt OTP) can then be provided to the server computer 1004, which can decrypt the encrypted registration data (e.g., OTP) using the cryptogram key to verify the validity of the registration cryptogram).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Schibuk, the single use flag of Walker, and the reverse verification of Pinkas with the communication systems of Le Saint. Le Saints use of multiple communications channels for a mobile device to perform transactions is a benefit as most mobile phones are already equipped with multiple ways of communicating with various devices. More channels means more options and the higher probability of fast and successful transactions.

Regarding claim 8, Schibuk further in view of Pinkas and Walker does not explicitly teach the ‘Fast Identify Online Technique’, Le Saint teaches at least ‘Fast Identify Online Technique’: The method according to claim 7, wherein 
	the verifying of the identity of the user comprises using a Fast Identity Online technique ([0131-0136] The user device identifier may include any data suitable to identify user device. Identification data may include any data or information associated with a user or user device. Examples of identification data may include a name of a user associated with user device, an organization associated with user device, payment information such as a primary account number (PAN) or token associated with user device, an expiration date associated with the PAN or token, a certificate associated with user device, an IMEI or serial number of user device, etc.).	
(e.g., OTP) using the cryptogram key to verify the validity of the registration cryptogram).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Schibuk, the single use flag of Walker, and the reverse verification of Pinkas with the communication systems of Le Saint. Le Saints use of multiple communications channels for a mobile device to perform transactions is a benefit as most mobile phones are already equipped with multiple ways of communicating with various devices. More channels means more options and the higher probability of fast and successful transactions.
	In regards to claim 17, System claim 17 corresponds generally to Method claim 8 and recites similar features in method form, and therefore is rejected under the same rationale.

Response to Arguments
	Applicant argues on pages 9 and 11 of the response that ‘the combination of Schibuk/Pinkas does not teach or suggest the amended feature “wherein each shared secret is used in at most one electronic transaction”.’  
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Nowhere in the claims does the shared secret, being a one-time use, impact the invention. Further, he Examiner has reconsidered the prior art based on amendments to the claims, and has identified a newly cited reference that teach the amended claims (e.g. Walker). Because applicant’s remarks do not address the newly cited portions of Walker, they are not persuasive.
	The applicant does not clearly define what a shared secret nor what the shared secret identifier is. Due to the lack of Applicants definition of the terms, Examiner has used BRI the comparison of the values of Pinkus and the single use credit card of Walker to show that it reads to matching the identifier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Kirsch, Steven (US-20120324242) - Method for fully encrypted repository; Sweet, Carson (US-20130042115) - Implementing Security in a Cloud Environment; Cowen, Michael (US-20140279309) - History Driven Counterfeit Fraud Risk Management; Patel, Paresh (US-20150170145) - Method for Transmitting Interrupted Transactions; Marien, Dirk (US-9124433) - Remote Authentication and Transaction Signatures; Mehta, Gaurang Pankaj (US-9344427) - Facilitating multiple authentication ; Carrer, Marco (US-20160285628) - Trusted Provisioning and Authentication].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685